IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00060-CV

EXPLORER PIPELINE COMPANY,
                                                            Appellant
v.

CIRCLE X LAND & CATTLE CO., LTD.,
                                                            Appellee



                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 11-002362-CV-361


                          MEMORANDUM OPINION


      Appellant Explorer Pipeline Company and Appellee Circle X Land & Cattle Co.,

Ltd., have filed a “T.R.A.P. 42.1(a)(2)(B) Agreement of the Parties.” It states that all

matters in controversy between Appellant and Appellee have been fully and finally

settled and compromised and requests this Court to set aside the trial court’s judgment

without regard to the merits and to remand the case to the trial court for rendition of

judgment in accordance with the agreement of the parties.
        Accordingly, we set aside the trial court’s judgment without regard to the merits

and remand the case to the trial court for rendition of judgment in accordance with the

agreement of the parties. See TEX. R. APP. P. 42.1(a)(2)(B). Costs of appeal are taxed

against Appellant. See TEX. R. APP. P. 42.1(d).



                                                      REX D. DAVIS
                                                      Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Judgment set aside; case remanded
Opinion delivered and filed March 19, 2015
[CV06]




Explorer Pipeline Co. v. Circle X Land & Cattle Co.                                Page 2